DETAILED ACTION
1. 	Claims 14-33  are pending in this application 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims  14, 18-19, 23,28 and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over AWAYA et al., (hereafter AWAYA), CN 104586355A, published on 05/06/2015, in view of TIAN, Xi, (hereafter TIAN), CN 206132659 published 04/26/2014.

 As to calm 14, AWAYA teaches  A pigment detection method (Abstract measuring device for measuring the skin color) ), comprises comprising:
extracting a first image from an RGB skin image ([0066],  color component vector C of the skin color  is measured using RGB camera ), wherein the first image is used to represent a body reflection component in the RGB skin image ([0040]  R (red). G (green) and B (blue) of a predetermined wave band light respectively filter after the filter of transmission, the transmission of reflected light from the subject body (skin) for photographing, and the reflects signals that carry the skin  color outputted by outputting  unit of the RGB  camera), and the RGB skin image is photographed by a device having an RGB image photographing function ([0066], the RGB image distribution information representation of the distribution of hemoglobin and melanin obtained image signa of the skin); 
extracting a pigment from an R channel, a B channel, and a G channel of the first image based on a correspondence between a first spectral response curve of the pigment and a second spectral response curve of the device having the RGB image photographing function ([0064],[0041], the reflected light from the subject after filter of the camera are the stated wave band of RGB for the transmission of light transmission for imaging. Moreover, the image pickup signal outputted by the output unit. Irradiating light of the object has a spectral characteristic, the spectral characteristic in the blue and green bands have the degree of absorption by melanin and hemoglobin caused by different peak . A I frame of the processed signal components in the RGB component values for independent component analysis, thereby extracting each pixel in the I frame of the melanin and hemoglobin of B and G component value (step SI5).   The spectral response curve of the pigment  and spectral response curve of the device  corresponds to the spectral characteristic in the blue and green bands have the degree of absorption by the skin   and R G  B  of a predetermined wave band light transmitted by the filter of the camera respectively ); 
However, it is noted that  AWAYA does not specifically teach “generating a pseudo-color image based on the extracted pigment; and displaying the pseudo-color image”

On the other hand, TIAN teaches  generating a pseudo-color image based on the extracted pigment; and displaying the pseudo-color image (page 8 lines 4-20, obtaining pseudo-color image to the H component image to perform pseudo-colour change; converting the pseudo-color image is an RGB image, and extracting G component image from the RGB image G '; and  the G component image G ' to the single threshold value calculation (threshold of 150) fast segmentation and morphological denoising to obtain the binary image. 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of  obtaining pseudo-color image taught by TIAN into AWAYA . 
The suggestion/motivation for doing so allows user of AWAYA effectively detect several  common defects of skin, since pseudo-color assign colors to the gray levels in a grayscale image, and the defect on the skin easily observable when the image is a gray scale image. 
 
As to claim  18, AWAYA teaches the pigment comprises hemoglobin ([0047] melanin and hemoglobin present in the skin).  

As to claim  19, AWAYA teaches the pigment comprises melanin ([0047], melanin and hemoglobin present in the skin).

As to claim  23, AWAYA teaches An electronic device ( Fig.1 a camera)  comprising: memory comprising instructions; and a processor coupled to the memory, the instructions being executed by the processor to cause the electronic device to ([0060]  the camera includes a  control part 15 has a CPU (Central Processing unit, central processing unit) and a ROM (identifier Memory Read Only Memory) and a RAM (Random Access Memory: random access memory) of the memory. control section 15 by the CPU executing control program stored in advance in the ROM);
regarding the remaining limitation of claim23, the remaining  limitations are  rejected the same as claim 14 except claim 23 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 14 is applicable to claim 23.

As to claim  28, AWAYA teaches A computer program product for detecting a pigment, the computer program product being embodied in a non-transitory computer readable medium and comprising computer instructions for: ([0060]  the camera includes a  control part 15 has a CPU (Central Processing unit, central processing unit) and a ROM (identifier Memory Read Only Memory) and a RAM (Random Access Memory: random access memory) of the memory. control section 15 by the CPU executing control program stored in advance in the ROM);
regarding the remaining limitation of claim28, the remaining  limitations are  rejected the same as claim 14 except claim 28 is directed computer program  claim. Thus, argument analogous to that presented above for claim 14 is applicable to claim 28.

As to claim  33, AWAYA teaches the pigment comprises hemoglobin ([0047] melanin and hemoglobin present in the skin,).  

5.	Claims  20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over AWAYA, CN 104586355A, in view of TIAN, CN 206132659, further in view of JASPERS et al.,(hereafter JASPERS , CN 101175537A, published on 05/07/2008

 Regarding, claim 20 while AWAYA teaches the limitation of claim 14, but fails to teach the limitation of claim 20.
On the  other hand, JASPERS teach  the pigment comprises carotene (page 11 last par., carotenoid, carotene ).  

It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  carotenoid and  carotene  pigment taught by JASPERS into AWAYA . 
 The suggestion/motivation for doing so allows user of AWAYA  to analyze skin effects associated to carotenoid and carotene  pigment 

As to claim  21, JASPERS  teaches the pigment comprises lipochrome(page 11 last par., bacteria lipochrome, ).  

As to claim  22,  JASPERS  teaches (the pigment comprises bile pigment(page 11 last par., bile acids, bile ).


6.	Claims  15-16, 24-25 and 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over AWAYA, CN 104586355A, in view of TIAN, CN 206132659, further in view of Lin; Juanxi (hereafter Lin), US 20180101338 A1  filed on  Set. 17,2017

As to claim 15,   AWAYA teaches extracting a body reflection  color component (see claim 14 above); however, AWAYA fails to teach the remaining  limitations of claim 15
On the  other hand, Lin  teaches  converting the  RGB skin image into a first Lab image ([0035], the RGB converted into d L*a*b*  color values ); 
extracting a body reflection component from each of an L channel,  a channel, and a b channel of the first Lab image ([0035], L*a*b* values are composed of  three-color components stored in three different channels, the components are  L* component a* component and b* component ); 
combining the body reflection components extracted from the L channel, the channel, and the b channel of the first Lab image to obtain a second Lab image ([0035],  the combination of L* component a* component and b* component forms  L*a*b* values ); and 
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  a method of   converting RGB into La*b* taught by Lin and obtaining reflects signals that carry the skin  color in La*b* color domain. 
The suggestion/motivation for doing so allows user of AWAYA  to reduce colors thus, allows to run  faster a color processing an algorithm and also  minimize  the memory space.   
It is noted that modified AWAYA does not specifically  teach “ converting the second Lab image into an RGB image to obtain the first image” 
Official Notice is taken that it was well known in the art a  standard procedure  of converting  from one color space to another color space that includes converting from RGB to Lab taught by Lin and  from Lab  back to RGB.  
The suggestion/motivation for doing is RGB is the most appropraite color   to
displaying images on electronic devices. 

  	As to claim  16,  Lin teaches  wherein the body reflection component of the L channel of the first Lab image is a difference between an initial value of the L channel of the first Lab image and a surface reflection component of the L channel of the first Lab image; the body reflection component of the a channel of the first Lab image is a difference between an initial value of the a channel of the first Lab image and a surface reflection component of the a channel of the first Lab image; and the body reflection component of the b channel of the first Lab image is a difference between an initial value of the b channel of the first Lab image and a surface reflection component of the b channel of the first Lab image, wherein the surface reflection components of the L channel, the a channel, and the b channel of the first Lab image are obtained by separately performing filtering processing on the initial values of the L channel, the a channel, and the b channel of the first Lab image ([0035]-[0036], acceptable color difference indicates the size of a range of acceptable color difference and in detail, the acceptable color difference is a color difference between an arbitrary first color and an arbitrary second color in the case where the first color is converted into the second color, and is the maximum value of color difference that can maintain the hue of the first color. In the L*a*b* space, a color difference between two colors is calculated  
ΔE = ( L * ( 1 ) - L * ( 2 ) ) 2 + ( a * ( 1 ) - a * ( 2 ) ) 2 + ( b * ( 1 ) - b * ( 2 ) ) 1/2
Wherein in the  expression of the  above equation , L* (1) is the L* value of the first color, a*(1) is the a* value of the first color, and b*(1) is the b* value of the first color, and L* (2) is the L* value of the second color, a* (2) is the a* value of the second color, and b* (2) is the b* value of the second color). 
Claim 24  is rejected the same as claim 15 except claim 24 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 15 is applicable to claim 24.

Claim 29  is rejected the same as claim 15 except claim 29 is directed to a computer  program claim. Thus, argument analogous to that presented above for claim 15 is applicable to claim 29.

Claim 25  is rejected the same as claim 16 except claim 25 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 16 is applicable to claim 25.

Claim 30  is rejected the same as claim 16 except claim 30 is directed to a computer  program claim. Thus, argument analogous to that presented above for claim 16 is applicable to claim 30.
6.	Claims 17,26-27 and 31-32   are rejected under 35 U.S.C. 103(a) as being unpatentable over AWAYA, CN 104586355A, in view of TIAN, CN 206132659, further in view of Lin Lin, US 20180101338 A1 further in view of CHEN, Peng-fei (hereafter CHEN),  CN 104978707, published on 10/14/2015 

Regarding, claim 17 while modified AWAYA teaches the limitation of claim 16, but fails to teach the limitation of claim 17.

On the  other hand, CHEN teaches the surface reflection components of the L channel, the a channel, and the b channel of the first Lab image are obtained by performing bilateral filtering processing on the initial values of the L channel, the a channel, and the b channel of the first Lab image( page 2 4th par.,  converting from RGB to Lab color space of image, converting from RGB to Lab color space of image,  performing bilateral filtering using a bilateral filter to the image in Lab colour space, and putting the filtered image colour space conversion from Lab to RGB. )

It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  well-known bilateral filtering taught by CHEN into modified AWAYA.
 and obtaining reflects signals that carry the skin  color in La*b* color domain. 
The suggestion/motivation for doing so allows user of AWAYA  to remove noise from the image represented in Lab color space. 

As to claim 26, CHEN teaches   the surface reflection components of the L channel, the a channel, and the b channel of the first Lab image are obtained by separately performing filtering processing on the initial values of the L channel, the a channel, and the b channel of the first Lab image (page 2 4th par.,  converting from RGB to Lab color space of image,  performing bilateral filtering using a bilateral filter to the image in Lab colour space, and putting the filtered image colour space conversion from Lab to RGB).

Claim 27 is rejected the same as claim 17 except claim 27 is directed to apparatus claim. Thus, argument analogous to that presented above for claim 17 is applicable to claim 27.

Claim 31  is rejected the same as claim 26 

Claim 32 is rejected the same as claim 17 except claim 32 is directed to a computer program claim. Thus, argument analogous to that presented above for claim 17 is applicable to claim 32.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mekonen Bekele whose telephone number is (469) 295-9077.The examiner can normally be reached on Monday -Friday from 9:00AM to 6:50 PM Eastern Time.
If attempt to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Eng, George can be reached on (571) 272-7495.The fax phone number for the organization where the application or proceeding is assigned is 571-237-8300.  Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. 
Status information for unpublished application is available through Privet PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have question on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217-919 (tool-free)
/MEKONEN T BEKELE/            Primary Examiner, Art Unit 2699